        Case: 5:17-cv-02036-SL Doc #: 28 Filed: 01/30/19 1 of 1. PageID #: 238



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO

 SPENCER NEAL,                                )       CASE NO. 5:17-cv-2036
                                              )
        Plaintiff,                            )       JUDGE LIOI
                                              )
 v.                                           )
                                              )
 COUGARZ SPORTS BAR, et al.,                  )       NOTICE OF DISMISSAL
                                              )
        Defendant.                            )
                                              )

        NOW COME Plaintiff Spencer Neal and Defendants Cougarz Sports Bar, Teresa

 Westfall, and The Estate of Denby Westfall, by and through their respective undersigned

 counsel, and hereby give Notice that pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

 Civil Procedure, that Plaintiff has dismissed all claims against Defendants with prejudice, with

 each party bearing its own costs.


                                       /s/ COLIN G. MEEKER
                                       Colin G. Meeker (#0092980)

                                       Attorney for Plaintiff, Spencer Neal


                                       /s/ DANIEL A. LEISTER
                                       Daniel A. Leister (0089612)

                                       Attorney for Defendants,
                                       Cougarz Sports Bar
                                       Teresa Westfall
                                       The Estate of Denby Westfall
IT IS SO ORDERED.


HONORABLE SARA LIOI
UNITED STATES DISTRICT JUDGE
January 30, 2019                                                                                    1
